Citation Nr: 1818230	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  11-10 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether I.R.P., the Veteran's daughter, is entitlement to an apportionment of the Veteran's disability compensation benefits.  

(The issues of entitlement to service connection for a left ear hearing loss disability and entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits for N.L.P. and T.R.P. are the subject of separate appellate decisions.)


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1987 to June 1991, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.  The appellant is the Veteran's daughter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the October 2015 decision, the AOJ denied the appellant's claim for apportionment of the Veterans VA disability compensation benefits.  In December 2015, she filed a Notice of Disagreement (NOD) with that decision.  There is no indication that the disagreement has been resolved or that VA has provided her and the Veteran with a Statement of the Case (SOC) in response to the NOD.  A remand is therefore necessary to ensure that the SOC is furnished.  38 U.S.C.A. § 7105A (b) (West 2014); 38 C.F.R. § 19.101 (2015).  Manlincon v. West, 12 Vet. App. 238 (1999).  

The purpose of the remand is to give the AOJ an opportunity to cure this procedural defect.  Thereafter, the AOJ should return the appeal to the Board only if the appellant and/or Veteran perfect the appeal in a timely manner.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

Accordingly, the case is REMANDED for the following action:

Provide a Statement of the Case to the Veteran and to the appellant in response to the December 2015 NOD with the October 2015 denial of an apportionment of the Veteran's disability compensation benefits.  Return the case to the Board only if a Substantive Appeal is timely filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


